Order entered July 19, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00693-CR

                           JACOBO RAFAEL REYES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 065987

                                           ORDER
       The Court REINSTATES the appeal.

       On June 14, 2017, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We ADOPT the trial court’s findings that: (1) the trial court previously

found appellant was not indigent; (2) the trial court coordinator contacted appellant and tried to

schedule a hearing pursuant to this Court’s order but appellant informed the coordinator that he

did not wish to pursue the appeal; (3) when the coordinator informed appellant he might be

entitled to appointed counsel, appellant reiterated he did not want to pursue the appeal; (4) the

coordinator asked appellant to provide a written letter stating he wished to withdraw his appeal

but he did not do so; and (5) the trial court held a hearing but appellant did not appear. We note

that appellant has not communicated with this Court regarding the appeal. Based on the trial
court’s findings and appellant’s failure to communicate with this Court regarding the appeal, we

conclude appellant has abandoned his appeal.

       We ORDER the appeal submitted without the reporter’s record and briefs as of the date

of this order to a panel consisting of Chief Justice Wright and Justices Myers and Brown. See

TEX. R. APP. P. 37.3(c), 38.8(b). An opinion will issue in due course.




                                                    /s/     ADA BROWN
                                                            JUSTICE